Citation Nr: 0212568	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-12 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


REMAND

The veteran had active service from June 1943 to February 
1946.

This appeal is from February 2000 and June 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  The former 
decision disallowed an increased rating for PTSD; the veteran 
continues his appeal from a subsequent increase to a rating 
less than the maximum provided by law.  The latter decision 
disallowed TDIU.  The Board defers appellate review of that 
issue pending return of this case from the RO.

The veteran had a VA psychiatric examination for compensation 
purposes in October 2001.  The RO did not readjudicate the 
claim for increased rating for PTSD following the 
examination.  See 38 C.F.R. § 19.37(a) (2001).  In November 
2001, the RO issued a supplemental statement of the case 
(SSOC) addressing the TDIU issue of the veteran's claim, but 
not the issue of entitlement to an increased rating for PTSD.  
See 38 C.F.R. §§ 19.31, 19.37(a) (2001).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for increased 
rating for PTSD, including the VA 
psychiatric examination of October 2001 
in the evidence reviewed.  If the result 
is other than a 100 percent rating, 
provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




